
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22



AMENDED AND RESTATED
SERVICES AGREEMENT


        This Amended and Restated Services Agreement (this "Agreement"), dated
March 25, 2002, is by and between Styleclick, Inc., a Delaware corporation
("Styleclick"), and ECS Sports Fulfillment LLC, a Delaware limited liability
company ("ECS"), and effective as of December 19, 2000 (the "Effective Date").

        WHEREAS, Turner Sports Interactive, Inc. ("TSI") and ECS have entered
into an agreement (the "Underlying Agreement") pursuant to which, among other
things, ECS, acting directly or through a third party, shall develop, build,
host, maintain and operate the NASCAR online store;

        WHEREAS, Styleclick and ECS entered into a purchase order agreement (the
"Purchase Order"), effective as of December 19, 2000, pursuant to which
Styleclick agreed to provide certain services to ECS in support of ECS's
obligations to TSI;

        WHEREAS, prior to entering into the Purchase Order, Styleclick was aware
of the material terms applicable to it thereto and contained in the Underlying
Agreement;

        WHEREAS, Styleclick and ECS entered into a services agreement (the
"Services Agreement"), dated as of November 12, 2001, pursuant to which the
terms and conditions of the Purchase Order were superseded and replaced; and

        WHEREAS, Styleclick and ECS desire to enter into this Agreement to amend
and restate the Services Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

1.    DEFINITIONS    

        For the purposes of this Agreement, capitalized terms not expressly
defined elsewhere in this Agreement shall have the meanings set forth in
Exhibit A hereto.

2.    GENERAL OPERATIONS    

        2.01    Term.    The initial term of this Agreement (the "Initial Term")
shall be for the period commencing on the Effective Date and expiring on
December 31, 2001, unless earlier terminated in accordance with the terms
hereof. ECS shall have the option to extend the term of this Agreement for up to
nine additional one-year periods (each such one year period, a "Renewal Term")
by providing Styleclick with written notice of its intent to extend no later
than 30 days in advance of the last day of the Initial Term or the current
Renewal Term, as applicable. The Initial Term together with all Renewal Terms
shall be referred to herein as the "Term".

        2.02    Development of the NASCAR Online Store.    As described in more
detail in Exhibit B attached hereto, Styleclick shall develop, host, operate and
maintain the NASCAR Online Store in a manner consistent with the terms set
forth, as applicable, in the Underlying Agreement, the material terms of which
have been provided to Styleclick. Styleclick shall provide the Development
Services, License, Operations Services, Maintenance Services, Customer Support
Services and Reporting, each as more fully described in Exhibit B hereto.
Styleclick shall only be obligated to perform those services expressly required
by this Agreement. ECS shall provide Styleclick with all information that
Styleclick reasonably requests in order for Styleclick to perform its services
under this Agreement.

        2.03    Fees.    In consideration of the services to be provided by
Styleclick hereunder, ECS shall pay Styleclick the fees set out in, and in
accordance with, Exhibit C attached hereto.

1

--------------------------------------------------------------------------------


        2.04    Prior Agreements.    This Agreement supersedes and replaces in
its entirety both the Purchase Order and the Services Agreement.

3.    PAYMENT TERMS; RECORDS; AUDIT RIGHTS    

        3.01    Payment Terms.    Styleclick shall invoice ECS on a monthly
basis for amounts owed under this Agreement. ECS shall pay each invoice within
10 days after receipt of any such invoice.

        3.02    Records; Audit Rights.    Styleclick shall maintain accurate
books of account and records relating to services provided under this Agreement.
ECS and TSI shall have the right at their own expense during the Term, at
reasonable hours of the day and upon reasonable prior written notice, not less
than 10 days in advance, to examine and audit such books of account or records
in Styleclick's possession or under its control solely for the purpose of
conducting such audits and enforcing its rights under this Agreement. All such
books of account and records shall be kept available for at least twelve
(12) months after the expiration or termination of this Agreement.

4.    INTELLECTUAL PROPERTY    

        4.01    License.    ECS represents to Styleclick that it has been
granted a license from TSI which permits Styleclick, during the Term and subject
to the terms and conditions in the Underlying Agreement, to use the NASCAR.com
Marks as reasonably necessary for Styleclick to perform its obligations
hereunder. All goodwill arising out of any use of any NASCAR.com Marks by,
through or under Styleclick will inure solely to the benefit of TSI. Styleclick
will not use the NASCAR.com Marks in any way that tarnishes, blurs, or dilutes
the quality associated with such NASCAR.com Marks or the associated goodwill.
Styleclick will use the NASCAR.com Marks in conformance with the generally
applicable trademark usage policies of TSI as furnished by ECS or TSI to
Styleclick from time to time. Other than as may be necessary to develop the
NASCAR Online Store (e.g., use of NASCAR.com Marks therein), Styleclick will not
form any combination or derivative marks with the NASCAR.com Marks. Styleclick
will not take any action inconsistent with TSI's ownership of the NASCAR.com
Marks. Any benefits accruing from use of the NASCAR.com Marks will automatically
vest in TSI.

        4.02    Ownership.    (a) Styleclick acknowledges that TSI reserves all
right, title and interest in and to the NASCAR.com Marks, along with all
Intellectual Property Rights solely associated with any of the foregoing, and no
title to or ownership of any of the foregoing is transferred or, except as
expressly set forth in this Section 4, licensed or sublicensed to Styleclick or
any other person or entity pursuant to this Agreement. Styleclick hereby assigns
to TSI all right, title and interest that it may have or acquire in and to such
items and all associated Intellectual Property Rights, and Styleclick will take,
provided that ECS or TSI reimburses Styleclick for any related expenses, any
actions (including execution and delivery of affidavits and other documents)
reasonably requested by ECS or TSI to effect, perfect or confirm TSI's or its
designee's right, title and interest therein. At the termination of the
Agreement, Styleclick will return all the NASCAR.com Marks to TSI, and
Styleclick shall have no further rights thereto.

        (b)  Notwithstanding anything in this Agreement to the contrary,
Styleclick will retain ownership of the template and e-Commerce functionality of
the NASCAR Online Store and ECS and Styleclick, respectively, will retain
ownership of any other content, technology or trademark (including the Software
(as defined in Exhibit B) owned by, and furnished in connection with, such party
in the performance of its respective obligations hereunder.

5.    TERMINATION    

        5.01    Early Termination Right.    In the event that the Underlying
Agreement terminates, this Agreement shall terminate contemporaneously. ECS
shall give Styleclick prompt notice of any termination or anticipated
termination of the Underlying Agreement.

2

--------------------------------------------------------------------------------


        5.02    ECS Termination Rights.    Without prejudice to any other rights
ECS may have pursuant to this Agreement or otherwise, ECS shall have the right
to terminate this Agreement upon written notice to Styleclick if:

        (a)  Styleclick shall be unable to pay its liabilities when due, or
shall make any assignment for the benefit of creditors, or under any applicable
law admits in writing its inability to meet its obligations when due or commit
any other act of bankruptcy, institute voluntary proceedings in bankruptcy or
insolvency or permit institution of such proceedings against it; or

        (b)  Styleclick is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to Styleclick by ECS; provided,
however, that if such breach by its inherent nature can be cured but not within
the thirty (30) day period because the assistance of a person or entity
unrelated to Styleclick is needed to cure such breach, then Styleclick shall
have the opportunity to cure such breach within a reasonable period of time of
receipt of such notice if Styleclick has commenced to cure such breach within
such thirty (30) day period.

        5.03    Styleclick Termination Rights.    Without prejudice to any other
rights Styleclick may have pursuant to this Agreement or otherwise, Styleclick
shall have the right to terminate this Agreement upon written notice to ECS, if:

        (a)  ECS shall be unable to pay its liabilities when due, or shall make
any assignment for the benefit of creditors, or under any applicable law admits
in writing its inability to meet its obligations when due or commit any other
act of bankruptcy, institute voluntary proceedings in bankruptcy or insolvency
or permit institution of such proceedings against it; or

        (b)  ECS is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to ECS by Styleclick; provided,
however, that if such breach by its inherent nature can be cured but not within
the thirty (30) day period because the assistance of a person or entity
unrelated to ECS is needed to cure such breach, then ECS shall have the
opportunity to cure such breach within a reasonable period of time of receipt of
such notice if ECS has commenced to cure such breach within such thirty (30) day
period.

        5.04    Effect of Expiration or Termination.    After the expiration or
termination of this Agreement: (a) Styleclick shall have no right to use, or
allow any third party to use, the NASCAR.com Marks or any content provided by
ECS hereunder; (b) Styleclick agrees in good faith to assist, at ECS's cost and
expense, with the orderly transfer of Styleclick's obligations herein to ECS or
to a third party, such transition costs to be billed according to standard
Styleclick rate card, and (c) Styleclick shall promptly refund (in any event no
later than 30 days following such termination) any fees paid by ECS hereunder on
a pro-rated basis.

        5.05    Representations.    Each party represents and warrants to the
other party that (a) it has and will have full right, power, and authority to
enter into this Agreement and perform its obligations under this Agreement;
(b) that its execution and performance of this Agreement, and the other party's
exercise of such other party's rights under and in accordance with this
Agreement, will not breach or cause a conflict with any other agreement to which
it is bound; (c) its performance hereunder will comply with all applicable laws
and regulations and (d) when executed and delivered, this Agreement will
constitute its legal and binding obligations, enforceable against it in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
In addition, ECS represents and warrants that it is a party to an agreement with
TSI which grants (or allows ECS to grant) to Styleclick the rights and license
granted herein. In addition, Styleclick represents and warrants that it owns or
licenses (or will own or license), directly or indirectly, all

3

--------------------------------------------------------------------------------


necessary rights in and to the technology being used to create the NASCAR Online
Store in accordance with the terms of this Agreement and, assuming the accuracy
of the representations and warranties of ECS hereunder, the creation and
development of the NASCAR Online Store will not infringe upon or violate the
intellectual property rights of any third party.

6.    MISCELLANEOUS    

        6.01    Governing Law; Jurisdiction.    This Agreement shall be
construed in accordance with the laws of the State of New York, without regard
to its principles of conflicts of laws.

        6.02    Assignment.    Neither this Agreement nor any of the respective
rights, privileges or obligations of the parties hereunder may be assigned by
Styleclick, provided, however, that ECS may transfer or assign its rights,
privileges and obligations under this Agreement to any Affiliate of ECS,
provided that such transferee agrees in writing to be bound by this Agreement.

        6.03    Amendment; Modification.    None of the provisions of this
Agreement may be amended, or modified except expressly in writing signed by all
parties, and there are no representations, promises, and agreements, warranties,
covenants or undertakings other than those contained herein. No failure on the
part of a party to exercise any right under this Agreement shall operate as a
waiver of such right; nor shall any single or partial exercise of any right
preclude any other or further exercise or the exercise of any other rights.

        6.04    Severability.    In the event any provision of this Agreement is
found to be void, invalid or unenforceable as a result of any judicial or
administrative proceeding or decree, this Agreement shall be construed and
enforced as if such provisions were not contained in this Agreement.

        6.05    Survival.    No expiration or termination of this Agreement
shall relieve ECS of its obligations to pay Styleclick any amounts due to it at
the time of termination or expiration, regardless of whether these amounts are
then or thereafter payable. The provisions of Sections 3.01, 3.02, 4.01, 4.02,
5.04, 5.05, 6.01, 6.05, 6.06, 6.07, 6.08, 6.10 and 6.10 shall survive the
expiration or termination of this Agreement.

        6.06    During the Term and for a period of 2 years thereafter, neither
party shall (nor shall they permit or cause their employees or agents to)
divulge, disseminate or publicize Confidential Information (other than to their
respective attorneys, consultants or agents subject to confidentiality
obligations), except as may be required by law or to fulfill (or enforce) the
terms of this Agreement. For the purpose of the preceding sentence, Confidential
Information shall mean the information contained in this Agreement and all
information conveyed by any party to another party relating to the disclosing
party's business, which is designated by the disclosing party in writing as
proprietary or confidential.

        6.07    Construction.    This Agreement, together with any exhibits or
attachments, when fully-executed, shall constitute the entire agreement and
understanding between the parties hereto and cancels, terminates and supersedes
and prior agreement or understanding relating to the subject matter hereof
between ECS and Styleclick. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.
Whenever used in this agreement, the words "include," "includes" and "including"
shall be deemed to be followed by the words "without limitation." Unless
otherwise specifically addressed herein, any approval required of either party
shall be deemed to be an approval that may not be unreasonably withheld of
delayed by such party.

        6.08    Notices.    All notices to be given hereunder shall be in
writing and shall be sent by facsimile, registered or certified mail, return
receipt requested, or by reputable overnight courier service (e.g., UPS, DHL, or
Federal Express) to the respective addresses of the parties as set forth above
unless

4

--------------------------------------------------------------------------------


notification of a change of address is given in writing. All notices shall be
sent to the addresses set forth below:

if to Styleclick, as follows:

Styleclick, Inc.
111 E. Wacker Drive
Chicago, IL 60601
Attention: Chief Financial Officer

if to ECS, as follows:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: President

with a copy to:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: General Counsel

Any written notice shall be deemed to have been given at the time it is
received. Any notice required or permitted to be given by the provisions hereof
shall be conclusively deemed to have been received by a party hereto on the day
it is delivered to such party at the address indicated (or such other address as
such party shall specify to the other party in writing) or, if sent by
registered or certified mail, on the third business day after the day on which
mailed, addressed to such party at such address.

        6.09    No Joint Venture.    Nothing herein contained shall be construed
to place the parties in the relationship of partners or joint ventures and no
party shall by virtue of any contained herein have the power to obligate or bind
another party to a third party in any manner whatsoever.

        6.10    Indemnification.    

        (a)  Styleclick shall defend, indemnify and hold harmless ECS and its
Affiliates (other than Styleclick), shareholders, members, related companies
(other than Styleclick), officers, directors, managers, employees and agents
(the "ECS Parties") against any claims, expenses, demands, causes of action or
damages, including reasonable attorney's fees (whether incurred by a third party
or an action between the parties) (collectively, "Claims") arising out of any
breach of this Agreement or any representation herein by Styleclick; provided
that, in each such instance, Styleclick is given prompt notice of, and shall
have the option, at its sole cost and expense, to undertake and conduct the
defense of, any such Claim. In any instance to which such indemnities pertain,
(A) Styleclick shall keep ECS fully advised of all developments pertaining to
such Claims and shall not enter into a settlement of such Claim that would
adversely affect ECS, including admitting any liability or fault of ECS, without
ECS's prior written approval and (B) ECS shall cooperate fully with and assist
Styleclick in all respects in connection with any such defense. Styleclick shall
reimburse ECS for all reasonable out-of-pocket costs actually incurred by ECS in
connection with such cooperation and assistance.

        (b)  ECS shall defend, indemnify and hold harmless Styleclick, its
Affiliates (other than ECS), shareholders, related companies (other than ECS),
officers, directors, managers, employees and agents against any claims arising
out of: (i) a claim that the use by Styleclick as permitted by this

5

--------------------------------------------------------------------------------




Agreement of the NHL Content or any NHL Mark violates or infringes upon the
alleged trademark, copyright or other right of a third party in or to such NHL
Content or NHL Mark; and (ii) any breach of this Agreement or any representation
herein by ECS; provided that ECS is given prompt notice of, and shall have the
option, at its sole cost and expense, to undertake and conduct the defense of
any such Claim. In any instance to which such indemnities pertain, (A) ECS shall
keep Styleclick fully advised of all developments pertaining to such Claims and
shall not enter into a settlement of such Claim that would adversely affect
Styleclick, including admitting any liability or fault, without Styleclick's
prior written approval and (B) Styleclick shall cooperate fully with and assist
ECS in all respects in connection with any such defense. ECS shall reimburse
Styleclick for all reasonable out-of-pocket costs actually incurred by
Styleclick in connection with such cooperation and assistance.

        6.11    Limitation of Liability.    In the event of any breach of this
Agreement by any party, the amount of any claim of loss by any other party or by
any of their Affiliates shall be limited to actual and direct damages, other
than as set forth in the following sentence. EXCEPT FOR BREACHES ARISING FROM
WILFULL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT SHALL ANY PARTY OR ANY OF
THEIR AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR BREACH OF
THIS AGREEMENT, INCLUDING LOST PROFITS. Neither occasional short-term
interruptions of service which are not unreasonable under comparable industry
standards nor interruptions of service resulting from events or circumstances
beyond Styleclick's or ECS's reasonable control (which, in any case, have caused
comparable interruptions to Styleclick's other businesses or to ECS's other
businesses (as the case may be)) shall be cause for any liability or claim
hereunder, nor shall any such occasion render Styleclick or ECS in default under
this Agreement.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ECS and Styleclick each has caused this Agreement to
be executed and delivered by its duly authorized officer.

    ECS SPORTS FULFILLMENT LLC
 
 
by
 
 
 
/s/  ROBERT HALPER      

--------------------------------------------------------------------------------

    Name: Robert Halper     Title:  
 
 
STYLECLICK, INC.
 
 
by
 
 
 
/s/  BRENT HILL      

--------------------------------------------------------------------------------

    Name: Brent Hill     Title: EVP

7

--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS


        "Affiliate" means, with respect to a party, any person or entity that
controls, is controlled by, or is under common control with such party, where
"control" means ownership of, or voting rights over, fifty percent (50%) or more
of the outstanding voting securities or the power to direct or cause the
direction of management of such party, person, or entity, whether through voting
securities, by contract, or otherwise (but only as long as such person or entity
meets these requirements).

        "Intellectual Property Rights" means any and all now known or hereafter
known tangible and intangible (a) rights associated with works of authorship
throughout the universe, including but not limited to copyrights, moral rights,
and mask-works, (b) trademark, trade dress and trade name rights and similar
rights, (c) trade secret rights, (d) patents, designs, algorithms and other
industrial property rights, (e) all other intellectual and industrial property
rights of every kind and nature throughout the universe and however designated
(including domain names, logos, "rental" rights and rights to remuneration),
whether arising by operation of law, contract, license, or otherwise, and
(f) all registrations, initial applications, renewals, extensions,
continuations, divisions or reissues hereof now or hereafter in force (including
any rights in any of the foregoing).

        "Launch" means, with respect to the NASCAR Online Store, that time when
the NASCAR Online Store is first generally accessible to Internet users at the
NASCAR Online Store URL.

        "NASCAR.com" means the official Internet site for NASCAR.com and certain
other NASCAR-branded sites as they exist today or at any other time during the
Term.

        "NASCAR Online Store" means the Internet retail location for sales of
NASCAR licensed product within the NASCAR.com website to be built and operated
by Styleclick having a URL of "store.nascar.com" and any additional URLs agreed
to by ECS and TSI.

        "NASCAR Marks" means NASCAR logos, URLs or trademarks licensed by TSI
from NASCAR and sublicensed to ECS (and/or Styleclick) which ECS has indicated
or will indicate to Styleclick from time to time are available for such license
or sublicense to Styleclick, including the NASCAR.com mark and logo.

        "URL" means uniform resource locator.

8

--------------------------------------------------------------------------------


EXHIBIT B

SERVICE TERMS


        Notwithstanding the following terms, all services performed hereunder
shall be, at minimum, consistent with those set forth in the Underlying
Agreement, the applicable material terms of which have been provided to and
agreed to by Styleclick.

Development Services:

        Styleclick, in consultation with ECS, shall develop and build the NASCAR
Online Store in accordance with reasonable specifications determined by ECS and
TSI, which shall include, among other things, technical, reporting and
functional capabilities, operational standards, content guidelines, "look and
feel" and other relevant attributes and redesign commitments set forth in the
Underlying Agreement (the "Specifications"). Styleclick shall convert, input or
otherwise format as necessary all NASCAR.com Marks and other content supplied by
TSI and ECS to be included in the NASCAR Online Store pursuant to the
Specifications. ECS has secured the agreement of TSI to deliver to ECS, or
provide ECS access to, and ECS agrees to deliver to Styleclick, or provide
Styleclick access to, all assets (of which TSI has ownership) for use in the
NASCAR Online Store to be developed and built, including photographs, text,
images and other graphics currently or previously included therein.

        Launch.    ECS acknowledges that the "Launch Date" of the NASCAR Online
Store occurred on February 5, 2001.

        Hosting.    Styleclick will host the NASCAR Online Store on its host
server and shall link the NASCAR Online Store into NASCAR.com. Styleclick shall
also link the NASCAR Online Store to any website that ECS directs.

        Operational Level.    Consistent with the Underlying Agreement,
Styleclick covenants that during the Term and after the Launch Date, the NASCAR
Online Store will be fully operational, excepting de minimus downtime.
Styleclick shall promptly inform ECCS of any material operational failure of the
NASCAR Online Store and take all commercially reasonable actions necessary to
cure such failure.

        1.    License:    Subject to the terms and conditions of this Agreement,
Styleclick grants to ECS a non-transferable and non-exclusive license (the
"License") to utilize the software assets (the "Software") listed immediately
below for the duration of this Agreement. Pursuant to the License the Software
may be used solely for internal data processing of operations of the NASCAR
Online Store and may not be used to process the data of others, or as a service
bureau, time share facility or otherwise. The Software shall consists of the
following elements which comprise the Styleclick Chicago platform:

•E-Commerce engine

•Merchandising application

•Customer Service application

•Web-based Supplier Interface application

•File Exchange application

•Reporting application

        2.    Operations Services:    The Operations Services shall consist of
an allocation of the following resources to the support, enhancement and
operation of the NASCAR Online Store. In the event that operations,
customization and enhancement requests (other than those contemplated hereunder
or by the Underlying Agreement) cause the monthly resource allocation in any one
area to exceed the

9

--------------------------------------------------------------------------------


allocated amount of Full Time Equivalents ("FTEs"), ECS will pay Styleclick at a
15% discount to Styleclick's standard hourly rate for services rendered. The
Styleclick project manager for the NASCAR Online Store will monitor the hours
worked by each area throughout the month and will proactively notify ECS in the
event of an expected over-run on the allocated FTEs for the month. All
Styleclick time is currently tracked via the Solomon IV Time Keeper software. In
the future Styleclick will track time via Solomon IV Time Keeper or a similar
product such as Microsoft Project.

 
  NASCAR

--------------------------------------------------------------------------------

Position


--------------------------------------------------------------------------------

  Operate
(FTEs)

--------------------------------------------------------------------------------

Project Manager   0.50 Creative Designer   0.50 Web Content Developer   0.50
Photographer / Image Editor   0.25 Application Developer   0.75 Merchandising
Integrator   0.25 Fulfillment Integrator   0.50 Logistics Integration   0.33
Customer Service Integrator   0.10 Finance Integrator   0.20 Web / System
Integrator   0.33 Total FTE   4.21


Position


--------------------------------------------------------------------------------


 
Hourly Rate for
Services

--------------------------------------------------------------------------------

Project Manager   $ 165.00 Creative Designer   $ 105.00 Web Content Developer  
$ 90.00 Photographer / Image Editor   $ 82.00 Application Developer   $ 125.00
Merchandising Integrator   $ 132.00 Fulfillment Integrator   $ 105.00 Logistics
Integration   $ 90.00 Customer Service Integrator   $ 82.00 Finance Integrator  
$ 82.00 Web / System Integrator   $ 125.00

        3.    Maintenance Services:    The Maintenance Services shall consist of
maintaining and improving the Licensed applications mentioned in #2 above.

        4.    Customer Service:    Styleclick shall provide such Customer
Service to users of the NASCAR Online Store as reasonably requested by ECS and
consistent with the Underlying Agreement.

        5.    Reporting:    Styleclick shall provide such reporting to ECS and
TSI as reasonably requested by ECS and consistent with the terms of the
Underlying Agreement.

10

--------------------------------------------------------------------------------


EXHIBIT C

PAYMENT TERMS


        1.    Development Fee:    The fee for the Development Services shall be
waived.

        2.    License Fee    The fee for the License shall be a one-time fee of
$103,500 which shall be due and payable on the Effective Date.

        3.    Operations Fee:    The fee for the Operations Services shall be a
monthly fee of $59,000 which shall be due and payable within 30 days of the end
of each month during the term of the Agreement beginning with July 2001.

        4.    Maintenance Fee:    The fee for the Maintenance Services shall be
a yearly fee of $42,500, which shall be due and payable on the Effective Date
and on the first day of each Renewal Term.

        5.    Customer Service Fee:    The fee for the Customer Services shall
be a monthly for of 103% of the cost to Styleclick of providing such fees. Such
fees shall be due and payable with respect to a month within 30 days of the end
of such month.

        6.    Increase of Fees:    All fees and other prices set forth in this
Exhibit B shall be adjusted each Renewal Period by the CPI Adjustment and/or any
other cost increases that may be substantiated by Styleclick (e.g. increases in
hosting, bandwidth or salary costs). The "CPI Adjustment" shall equal the
percentage by which the Consumer Price Index for All Urban Consumers (CPI-U) for
the U.S. City Average for All Items has increased or decreased for the month of
December of the then ending calendar year as compared to the month of December
of the previous calendar year. In the event that ECS is unwilling to agree to
renew the agreement based on an Increase of Fees related to costs increases that
have been substantiated by Styleclick, ECS and Styleclick will arrange for a
mutually agreeable transition to another provider.

        7.    Taxes.    All fees above are exclusive of any taxes, duties, fees
or other government levies or charges.

11

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.22



AMENDED AND RESTATED SERVICES AGREEMENT
EXHIBIT A DEFINITIONS
EXHIBIT B SERVICE TERMS
EXHIBIT C PAYMENT TERMS
